Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 (filed 1/3/2019) are pending and examined in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claims
Step 2A Prong One
Claims 1 and 12 are directed to a method of determining whether or not a plurality of ordered products will fit inside a destination storage container located at consumer’s residence or building.
The limitations of claim 1 recite:
A method of coordinating consumer delivery to a destination [], the method comprising:
receiving an order signal indicating a plurality of programmed product units; 
simulating [] the plurality of programmed product units within the storage chamber; 
determining [] an arrangement of the plurality of programmed product units for the storage chamber based on simulating the plurality of programmed product units; and 
generating instructions for the determined arrangement of the plurality of programmed product units.
The limitations of claim 12
A method of coordinating consumer delivery to a destination [], the method comprising: 
receiving an order signal indicating a plurality of programmed product units; 
simulating [] the plurality of programmed product units within the storage chamber; 
determining [] an arrangement of the plurality of programmed product units for the storage chamber based on simulating the plurality of programmed product units; 
confirming capacity to receive the plurality of programmed product units within the storage chamber in response to determining the arrangement; and 
generating instructions for the determined arrangement of the plurality of programmed product units
The claim limitations as drafted, under their broadest reasonable interpretation, are capable of being performed in the human mind (including using paper and pencil) and/or are a commercial interaction between a service provider and a consumer.  Therefore, the claims could fall within either/both the “Mental Process” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The additional limitations (see below) do not change the character of the claims.  Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application because the additional elements merely use generic computer components as a tool to perform the abstract idea and also generally link the use of a judicial exception to a particular technological environment or field of use.  In particular, the claims recite the following additional elements.
a destination container comprising a cabinet defining a storage chamber in thermal communication with a conditioning assembly mounted to the cabinet (claims 1 and 12)
apart from the destination container (claims 1 and 12)
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception (e.g. a temperature controlled storage container). (See MPEP 2106.05(h))
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements of a destination container comprising a cabinet defining a storage chamber in thermal communication with a conditioning assembly mounted to the cabinet and apart from the destination container, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic
computer components and cannot integrate a judicial exception into a practical application at Step 2A or
provide an inventive concept in Step 2B. Furthermore, this type of limitation merely confines the use of the abstract idea to a particular technological environment/field of use (temperature controlled storage containers) and thus fails to add an inventive concept to the claims. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-11 and 13-20 further recite the same abstract ideas recited in claims 1 and 12.  The dependent claims further limit the method by accounting for temperature adjustments/variations within separate compartments, and by presenting instructions to a delivery device.
The following claims and limitations further discuss temperature adjustments/variations:
Claim 2: The method of claim 1, wherein the storage chamber comprises a plurality of discrete, temperature-varied compartments.
Claim 3: The method of claim 1, wherein determining the arrangement of the plurality of programmed product units is further based on a potential temperature distribution within the storage chamber.
Claim 4: The method of claim 3, wherein the storage chamber comprises a freezer compartment and a fresh food compartment.
Claim 5: The method of claim 1, further comprising transmitting a target temperature signal for the storage chamber based on the plurality of programmed product units.
Claim 6: The method of claim 5, wherein the target temperature signal is transmitted to the destination container.
Claim 7: The method of claim 6, wherein the target temperature signal initiates a temperature adjustment at the conditioning assembly of the destination container.
Claim 13:  The method of claim 12, wherein the storage chamber comprises a plurality of discrete, temperature-varied compartments.
Claim 14: The method of claim 12, wherein determining the arrangement of the plurality of programmed product units is further based on a potential temperature distribution within the storage chamber.
Claim 15: The method of claim 12, further comprising transmitting a target temperature signal for the storage chamber based on the plurality of programmed product units.
Claim 16: The method of claim 15, wherein the target temperature signal initiates a temperature adjustment at the conditioning assembly of the destination container.
The following claims and limitations further discuss presenting instructions to a delivery device:
Claim 8: The method of claim 1, further comprising transmitting the generated instructions to a delivery device comprising a device display for viewing the generated instructions.
Claim 9: The method of claim 1, wherein the generated instructions comprise instructional images.
Claim 10: The method of claim 1, wherein the generated instructions comprise instructional text.
Claim 11: The method of claim 1, wherein the generated instructions comprise instructions of pre-delivery packaging actions.
Claim 17: The method of claim 12, further comprising transmitting the generated instructions to a delivery device comprising a device display for viewing the generated instructions.
Claim 18: The method of claim 12, wherein the generated instructions comprise instructional images.
Claim 19: The method of claim 12, wherein the generated instructions comprise instructional text.
Claim 20: The method of claim 12, wherein the generated instructions comprise instructions of pre-delivery packaging actions.
Step 2A Prong Two
The judicial exception is not integrated into a practical application because the additional elements merely use generic computer components as a tool to perform the abstract idea.  In particular, the claims recite the following additional elements
a delivery device comprising a device display (claims 8 and 17)
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements of a delivery device comprising a device display, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-12, 14, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0374046 A1, hereinafter “Powers,” in view of Pre-grant Publication No.: US 2018/0242768 A1, hereinafter “Lewis.”  
Claim 1:  Powers teaches: 
simulating, apart from the destination container, the plurality of programmed product units within the storage chamber; (Powers [0050], “Virtual packing is conducted at operation 209. The virtual packing process follows a series of objective rules to place the items to be shipped in a container. New containers are "opened" as necessary, and items are virtually placed in containers according to rules and optimizations. Valid solutions are determined and method 200 proceeds to operation 211.” See also Powers [0051]-[0052])
determining, apart from the destination container, an arrangement of the plurality of programmed product units for the storage chamber based on simulating the plurality of programmed product units; and  (Powers [0053], “At the operation 312, possible placement points are sorted to generate a sorted list, either by default or overridden option…”)
generating instructions for the determined arrangement of the plurality of programmed product units. (Powers [0087], “Images or other visual representations of the optimized packing solution may be displayed to a user via a display or a GUI…”)

Powers doesn’t explicitly teach the following; however Lewis teaches:
receiving an order signal indicating a plurality of programmed product units; (Lewis [0065], “The delivery information may alternatively or additionally include other information, such as the temperature and dimensions of the goods to be delivered…Where the delivery information includes one or more nominated temperatures, the control module of the storage unit controls one or more thermostats in relation to one or more compartments of the storage unit so that the selected compartments are at the nominated temperature(s) by the time the delivery is made.”; See also Lewis [0070]) (Examiner is equating the delivery information taught by Lewis as an order signal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers with the teachings of Lewis since “[i]n the case of foodstuffs and other products that are sensitive to temperature, humidity, or other climatic conditions, it is important to maintain a chain of custody from a supplier to a recipient…Some such products require a cold chain, which is a temperature-controlled supply chain from a supplier to an end customer…Current storage lockers do not provide facilities for ensuring proof of delivery, a chain of custody, and a cold chain…Thus, a need exists to provide an improved storage locker for receiving deliveries.” (Lewis [0012]-[0015])
Claim 3: Powers/Lewis, as shown above, teaches all the limitations of claim 1.  Powers doesn’t explicitly teach the following; however, Lewis teaches:
wherein determining the arrangement of the plurality of programmed product units is further based on a potential temperature distribution within the storage chamber. (Lewis [0121], “Such delivery information may include, as described above, the weight of the order, including a split between items to be stored at ambient temperature and items to be stored at a chilled temperature.”; See also Lewis [0123])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers with the teachings of Lewis since “[i]n the case of foodstuffs and other products that are sensitive to temperature, humidity, or other climatic conditions, it is important to maintain a chain of custody from a supplier to a recipient…Some such products require a cold chain, which is a temperature-controlled supply chain from a supplier to an end customer…Current storage lockers do not provide facilities for ensuring proof of delivery, a chain of custody, and a cold chain…Thus, a need exists to provide an improved storage locker for receiving deliveries.” (Lewis [0012]-[0015])
Claim 8: Powers/Lewis, as shown above, teaches all the limitations of claim 1.  Powers also teaches:
further comprising transmitting the generated instructions to a delivery device comprising a device display for viewing the generated instructions. (Powers [0033], “The output packing solution may be provided to a packer in the form of a packing instruction, which may include a visual illustration of a layout configuration, a machine readable layout configuration, and/or additional data that can aid interpretation of a machine-readable layout configuration…a machine readable layout configuration may include information of a layout configuration that is readable by a machine, e.g., a computer or a smartphone.”)
Claim 9: Powers/Lewis, as shown above, teaches all the limitations of claim 1.  Powers also teaches:
wherein the generated instructions comprise instructional images. (Powers [0033], “The output packing solution may be provided to a packer in the form of a packing instruction, which may include a visual illustration of a layout configuration, a machine readable layout configuration, and/or additional data that can aid interpretation of a machine-readable layout configuration...”)
Claim 10: Powers/Lewis, as shown above, teaches all the limitations of claim 1.  Powers also teaches:
wherein the generated instructions comprise instructional text. (Powers [0033], “[A] layout configuration may comprise information about: what containers are selected, where and how to pack each item in a container, the layout of different items in each container, e.g., the coordinates of every item packed within the container…”)
Claim 11:
wherein the generated instructions comprise instructions of pre-delivery packaging actions. (Lewis [0087], “In another arrangement, the total weight of the order is accompanied by a split into an ambient portion weight and a chilled portion weight, indicating the respective portions of the delivery that are to be placed into a compartment of the storage unit 250 having an ambient temperature and a compartment of the storage unit 250 that is refrigerated.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers with the teachings of Lewis since “[i]n the case of foodstuffs and other products that are sensitive to temperature, humidity, or other climatic conditions, it is important to maintain a chain of custody from a supplier to a recipient…Some such products require a cold chain, which is a temperature-controlled supply chain from a supplier to an end customer…Current storage lockers do not provide facilities for ensuring proof of delivery, a chain of custody, and a cold chain…Thus, a need exists to provide an improved storage locker for receiving deliveries.” (Lewis [0012]-[0015])
Claim 12: Powers teaches:
simulating, apart from the destination container, the plurality of programmed product units within the storage chamber; (Powers [0050], “Virtual packing is conducted at operation 209. The virtual packing process follows a series of objective rules to place the items to be shipped in a container. New containers are "opened" as necessary, and items are virtually placed in containers according to rules and optimizations. Valid solutions are determined and method 200 proceeds to operation 211.” See also Powers [0051]-[0052])
determining, apart from the destination container, an arrangement of the plurality of programmed product units for the storage chamber based on simulating the plurality of programmed product units; (Powers [0053], “At the operation 312, possible placement points are sorted to generate a sorted list, either by default or overridden option…”)
confirming capacity to receive the plurality of programmed product units within the storage chamber in response to determining the arrangement; (Powers [0053], “The process then goes back to operation 302 to pack the next item until all items are either virtually packed or no valid placement is found to exist.”)
generating instructions for the determined arrangement of the plurality of programmed product units. (Powers [0087], “Images or other visual representations of the optimized packing solution may be displayed to a user via a display or a GUI…”)

Powers doesn’t explicitly teach the following; however Lewis teaches:
receiving an order signal indicating a plurality of programmed product units; (Lewis [0065], “The delivery information may alternatively or additionally include other information, such as the temperature and dimensions of the goods to be delivered…Where the delivery information includes one or more nominated temperatures, the control module of the storage unit controls one or more thermostats in relation to one or more compartments of the storage unit so that the selected compartments are at the nominated temperature(s) by the time the delivery is made.”; See also Lewis [0070]) (Examiner is equating the delivery information taught by Lewis as an order signal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers with the teachings of Lewis since “[i]n the case of foodstuffs and other products that are sensitive to temperature, humidity, or other climatic conditions, it is important to maintain a chain of custody from a supplier to a recipient…Some such products require a cold chain, which is a temperature-controlled supply chain from a supplier to an end customer…Current storage lockers do not provide facilities for ensuring proof of delivery, a chain of custody, and a cold chain…Thus, a need exists to provide an improved storage locker for receiving deliveries.” (Lewis [0012]-[0015])
Claim 14: Powers/Lewis, as shown above, teaches all the limitations of claim 12.  Powers doesn’t explicitly teach the following; however, Lewis teaches:
wherein determining the arrangement of the plurality of programmed product units is further based on a potential temperature distribution within the storage chamber. (Lewis [0123], “Such instructions may instruct the delivery agent to place goods into a specific compartment of the storage unit 250.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers with the teachings of Lewis since “[i]n the case of foodstuffs and other products that are sensitive to temperature, humidity, or other climatic conditions, it is important to maintain a chain of custody from a supplier to a recipient…Some such products require a cold chain, which is a temperature-controlled supply chain from a supplier to an end customer…Current storage lockers do not provide facilities for ensuring proof of delivery, a chain of custody, and a cold chain…Thus, a need exists to provide an improved storage locker for receiving deliveries.” (Lewis [0012]-[0015])
Claim 17: Powers/Lewis, as shown above, teaches all the limitations of claim 12.  Powers also teaches:
further comprising transmitting the generated instructions to a delivery device comprising a device display for viewing the generated instructions. (Powers [0033], “The output packing solution may be provided to a packer in the form of a packing instruction, which may include a visual illustration of a layout configuration, a machine readable layout configuration, and/or additional data that can aid interpretation of a machine-readable layout configuration…a machine readable layout configuration may include information of a layout configuration that is readable by a machine, e.g., a computer or a smartphone.”)
Claim 18:  Powers/Lewis, as shown above, teaches all the limitations of claim 12.  Powers also teaches:
wherein the generated instructions comprise instructional images. (Powers [0033], “The output packing solution may be provided to a packer in the form of a packing instruction, which may include a visual illustration of a layout configuration, a machine readable layout configuration, and/or additional data that can aid interpretation of a machine-readable layout configuration...”)
Claim 19:  Powers/Lewis, as shown above, teaches all the limitations of claim 12.  Powers also teaches:
wherein the generated instructions comprise instructional text. (Powers [0033], “[A] layout configuration may comprise information about: what containers are selected, where and how to pack each item in a container, the layout of different items in each container, e.g., the coordinates of every item packed within the container…”)
Claim 20:  Powers/Lewis, as shown above, teaches all the limitations of claim 12.  Lewis also teaches:
wherein the generated instructions comprise instructions of pre-delivery packaging actions. (Lewis [0087], “In another arrangement, the total weight of the order is accompanied by a split into an ambient portion weight and a chilled portion weight, indicating the respective portions of the delivery that are to be placed into a compartment of the storage unit 250 having an ambient temperature and a compartment of the storage unit 250 that is refrigerated.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers with the teachings of Lewis since “[i]n the case of foodstuffs and other products that are sensitive to temperature, humidity, or other climatic conditions, it is important to maintain a chain of custody from a supplier to a recipient…Some such products require a cold chain, which is a temperature-controlled supply chain from a supplier to an end customer…Current 
Claims 2, 4-7, 13, & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powers/Lewis in view of Pre-grant Publication No.: US 2016/0058181 A1, hereinafter “Han.”
Claim 2: Powers/Lewis, as shown above, teaches all the limitations of claim 1.  Powers/Lewis doesn’t explicitly teach the following; however, Han teaches:
wherein the storage chamber comprises a plurality of discrete, temperature-varied compartments. (Han [0036], “[T]he container includes a cooling holding section in fluidic communication with a cooling unit, a heating holding section in fluidic communication with a heating unit, and a neutral holding section at ambient temperature for other goods stored therein…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 4: Powers/Lewis, as shown above, teaches all the limitations of claim 3.  Powers/Lewis doesn’t explicitly teach the following; however, Han teaches:
wherein the storage chamber comprises a freezer compartment and a fresh food compartment. (Han [0039], “The sections are fully enclosed by thermally insulated walls. The upper section can include a freezer compartment and a refrigeration compartment, whereby the freezer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 5: Powers/Lewis, as shown above, teaches all the limitations of claim 1.  Powers/Lewis doesn’t explicitly teach the following; however, Han teaches:
further comprising transmitting a target temperature signal for the storage chamber based on the plurality of programmed product units. (Han [0070], “First, an order is placed…The container is subsequently prepared for the delivery at 154. Preparations include the controller… setting a desired temperature for the temperature regulating device 13.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 6: Powers/Lewis/Han, as shown above, teaches all the limitations of claim 6. Powers/Lewis doesn’t explicitly teach the following; however, Han teaches: 
wherein the target temperature signal is transmitted to the destination container. (Han [0072], “At 204 the desired temperature of the container 10 at the time of the delivery may be included with the delivery order information…The delivery order information along with…the desired temperature of the storage container at the time of delivery are sent to one of, or both the container 10 and the server 68 at 208.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 7: Powers/Lewis/Han, as shown above, teaches all the limitations of claim 6. Powers/Lewis doesn’t explicitly teach the following; however, Han teaches: 
wherein the target temperature signal initiates a temperature adjustment at the conditioning assembly of the destination container. (Han [0072]-[0073], “At 204 the desired temperature of the container 10 at the time of the delivery may be included with the delivery order information. As such, the cooling unit 12 or the heating unit 14 is automatically turned on prior to the delivery in order to achieve the desired temperature. The delivery order information along with…the desired temperature of the storage container at the time of delivery are sent to one of, or both the container 10 and the server 68 at 208…the controller 56 turns on the temperature regulating device 13[.]”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 13: Powers/Lewis, as shown above, teaches all the limitations of claim 12.  Powers/Lewis doesn’t explicitly teach the following; however, Han teaches:
wherein the storage chamber comprises a plurality of discrete, temperature-varied compartments. (Han [0036], “[T]he container includes a cooling holding section in fluidic communication with a cooling unit, a heating holding section in fluidic communication with a heating unit, and a neutral holding section at ambient temperature for other goods stored therein…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 15:
further comprising transmitting a target temperature signal for the storage chamber based on the plurality of programmed product units. (Han [0070], “First, an order is placed…The container is subsequently prepared for the delivery at 154. Preparations include the controller… setting a desired temperature for the temperature regulating device 13.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain temperature to ensure that perishable products stay fresh. Examples of such deliveries can include groceries or prepared meals. Since there are few ways or ineffective ways to keep delivered food fresh, there is usually a limited selection of groceries appropriate for delivery when the customer is not present to receive the delivery. Therefore, temperature regulation in a delivery receiving container is desirable.” (Han [0033])
Claim 16: Powers/Lewis/Han, as shown above, teaches all the limitations of claim 15.  Powers/Lewis doesn’t explicitly teach the following; however, Han teaches: 
wherein the target temperature signal initiates a temperature adjustment at the conditioning assembly of the destination container. (Han [0072]-[0073], “At 204 the desired temperature of the container 10 at the time of the delivery may be included with the delivery order information. As such, the cooling unit 12 or the heating unit 14 is automatically turned on prior to the delivery in order to achieve the desired temperature. The delivery order information along with…the desired temperature of the storage container at the time of delivery are sent to one of, or both the container 10 and the server 68 at 208…the controller 56 turns on the temperature regulating device 13[.]”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powers/Lewis with the teachings of Han since “It is [] recognized that in some instances it is desirable to keep the contents of [a] delivery at a certain 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628               

/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                                            12/2/2021